i.. ·

~·      '




            Ce•tti __ ¢'~tJ:$ .. ::1;: ---_B·'G~lk'c/2 .fti/._ 'e£l~:-~&zi<1j" ': -.~-,Afu~l7!g:rl-a   0/
            i cJ. =M~·J: C,~V5[,_ .. Ai_f!}.lhYv.i: .. ka:s    .:tis -_l-<~~~ _-.a.:; i  :i. 77_ _ -   1·1




                                 1   ·•
     ·~·
                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                                           '   •'   d..
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          •           .·~   ••.•


                                                                                                                                                                                                                                                                            .. ··.•
                                               ..

I.
                       m4Ta•'N                          :1R                                                                                                          ·~ f               •     ,_.             •    • •••      •
                                                                                                                                                                                                                                                                                                                                                             ....




 :: , . . ~ .l3.''{1J~                    fG;tco~~£ -':J:J}.J. ~dv>fr ~. ~- ·
                                                    J3e<tNl
            Aleo ,'AJ i:. C'€?u,rJ..SJ./ ~- .111!/?~·t·l. !"r~l.-~'!-~1:.: . : . · . ·




            f:i{l ,· N   -f ;,· hLtr~-r.~~~~-~·tlild:t, B),'/4~ s!i~Y·~ ·i:&~~fA~.i;_. .. •.
            ,q 1'1'-. t J,·~f.) ._Jr.:~; :: 6\:· . :::t~.~-4 ~·'d.·. CJ cJcV1 -~. !:, /t:r· .... f.f.TM~. . .                                                                                                                                     .-m.                                                                                                      ._. ~
            k'J -~.'/,£·· ./IN/...-:~bt.;S·:p~o'~-Si:·:'iL/i;2 ·~·d·~< .. t<L5 ,o.rdt,c
           · ·1 b~'s·· ·.···.ac;&.rti:: ·dt;;.:'ta/!~I)·~,IV i:.~·Uvw £t--·L· · _ .d;~··:··.·~f~·. :/j:.·~-~:·,i,_,.: ·: ·.,-. . ··~.:




                   . .   .   ..   .   ,   ..        •   ••   '   :0.·   .....   ~-            .   -       ••·•· '·       -~    •"'' -··       - -    ...         •   .,,
                                                                                                                                                                                            .. ~ ·.
                                                                                                                                                                                                 ~....   ,.• ..~   f(
                                                                                                                                                                                                                        ;.
                                                                                                                                                                                                                           "" ,:
                                                                                                                                                                                                                                  .       •.. ~. ;
                                                                                                                                                                                                                                         ••       }:

                   I

                                                                                                                                                                                                                                                                                                                                     :' . r
                                                                                                                                                                 ..                                                                                                                            -~
                                                                                     . .. .       .   .     -        .   ·- .. ·~ .   .. -.         ..
                                                                                                                                                           -:,              ':".
                                                                                                                                                                             _ .
                                                                                                                                                                               _.   -   ..... ". :.:::·-   .....    .              ...        ~
                                                                                                                                                                                                                                                       . •!

                                                                                                                                                                                                                                                        ' ,_
                                                                                                                                                                                                                                                                                  •

                                                                                                                                                                                                                                                               ....... - --··· ....
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                      j             •


                                                                                                                                                                                                                                                                                           ,.,. ......    .. ,... . .,. ....
                                                                                                                                                                                                                                                                                                         ':   • ••


                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                              •   "




                                                                                                                                                                                                                                                                  ·..      -·-            .·
                                                                                                                                 . r-, .
.   .   :-'       ..              ...... '


                                                                                                                                                                                                                                                                                                                                                            :: :,:




                           .      \   ..                                                                                               ~                                       .


                                              · ..... .; .. ·.·


                                           , ~ .. ,''J<, ,._: '·· )- , I. '•. ' .




                                                                                                                                                                                                                                                                                                   ...   ~   ..
                                                                                                                                           :      .....                      ':.   .
                                                                                                                                                                                          I
                                                                                                                                                                                     .... ,


                                                                                                                                                                                                                                                                                                         .;· ._
                                                                                                                                                                                                                                              .•       <




              •            .. .                               .                                . '     • ..   .         •   • •. . . . "         .--    •.   •      .   ·.     •   •' .       ' •   ~ • -~ .. , .. - ' . .   • .   ~ '· ·--   ..   ~       .• _t   •   •        • '            •    .             •   •    '          .         •                           .     ' ''




    ---                .~ ~.,-=               : : ( · ·'                            1:2~·'f'l~_rJ , ~~ 0::,J,_·::~..,.S.9fld:?e.~.r·;:::u}J,d::..>,··~ tr:~:·f'li.ttL":t~r.Ls·~ / .~·- ·. :.. , ..: , . ·
    ~~-f-.l'7il6'f . iJ~i:L.:t; if~o'/tlr,"_t,lf·'·-JjJ•S:d. ..J.-{1: elf_ •....· .....
     ..                  . f!<JnAJ·J'~ ~0>_                                                                       ·_I!Arl                              R·¥!1~. ~;;:£: 7e~ ~#etJ,C!-t~~·(;;J>il"si'(·.~·.?;J                                                                                                                     .. ·.                           •   _,••    -4
                                                                                                                                                                                                                                                                                                                                                                                    .t
                                                                                                                                                                                                                                                                                                                                                                                         '




                                                                                                                                                                                                                                                                                      "   '   ..                           .   . :-   ~'.
                                                                                                                                                                                                                                                                                                                                                                                ., .,..... ·




    . ,.           . , ·I'' . .. .            ., •:                              :
                                                                                    ,
                                                                               . .. .
                                                                                        ._   ...     ··.-     .
                                                                                                                  ".,       . '
                                                                                                                             •
                                                                                                                                       .....
                                                                                                                                 ••. ·~· l • .
                                                                                                                                                             ·.··




                                                                                                                                                                                                                                                                       '   .   ·..
                                                                                                                                                                                                                                                                                                                                                                            .       I
                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                    /

                                                                                                                                                                                                                                                                                                                                                                           . ·I
                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                           . •i

                                                                                                                                                                                                                                                                                                                                                    . ..... L·~·: ..
                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                             ·.
                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                      ·····
                                                                                                                                                                                                                                                                                                                                                    .   '   '
                                                                                                                                                                                                                                                                                                                                                                ..·-.
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                    j•      •;




                                                                                                                                                                                                                                                                                                                                                                                         ,l
                                                                                                                                                                                                                                                                                                                                                                                             ~\